DETAILED ACTION
This is the final Office action on the merits. Claims 1, 3-26, and 28-30 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are sufficient to overcome the rejection of claim 5 under 35 U.S.C. 112(b).
The amendments are sufficient to overcome the rejections of claims 1, 3, 7-9 19-21, and 23-25 under 35 U.S.C. 102(a)(2) as being anticipated by Bills et al. (US 20180062345 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 4-6 and 16 under 35 U.S.C. 103 as being obvious over Bills et al. (US 20180062345 A1) in further view of Hipp (US 20180020115 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 10-15 under 35 U.S.C. 103 as being obvious over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 17 and 18 under 35 U.S.C. 103 as being obvious over Bills et al. (US 20180062345 A1) in further view of Park et al. (US 20120147147 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 22 under 35 U.S.C. 103 as being obvious over Bills et al. (US 20180062345 A1) in further view of Niclass et al. (US 20170176579 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 26 and 28 under 35 U.S.C. 103 as being obvious over Bills et al. (US 20180062345 A1) in further view of Akasu (US 5552893 A). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1).

Regarding claim 1, Bills et al. teaches an apparatus for light detection and ranging, comprising:
	a reflective surface configured to oscillate about a rotation axis (FIG. 7, mirror 80 and orthogonal axis 82, Paragraph [0075]);
	a plurality of light sources each configured to controllably emit a respective light beam via an optical system onto the reflective surface (FIG. 7, VCSEL array 20, Paragraph [0075]); and
	a controller configured to control emission times of the plurality of light sources (FIG. 7, control circuitry 36, Paragraph [0075], States it controls the function of the light array, which would include timing.) so that the reflective surface emits a plurality of light beams to an environment at a plurality of beam directions that define a full scan of a field of view (FIG. 7 projected beams 30, Paragraph [0053], Depending on the definition and desired resolution this can define a full scan of the FOV.), 

wherein the controller is configured to control the emission times of the plurality of light sources so that the reflective surface emits a first portion of the plurality of light beams according to a first sequence of beam directions […] during the first measurement (FIG. 7, projected beams 30, Paragraph [0075] Controls the emitters and mirror.), and emits a second portion of the plurality of light beams according to a second sequence of beam directions […] during the second measurement (FIG. 7, angularly deviated beams 38, Paragraph [0075] Controls the emitters and mirror.) such that each of the plurality of measurements targets an exclusive sequence of beam directions [ …] before a next measurement of the plurality of measurements is performed according to the sequential order thereof (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. Both sets of beam directions do not repeat a same direction.).

Bills et al. fails to teach, but Iida et al. does teach wherein a sequence of beam directions can be repeated a number of times (FIG. 14, Paragraph [0068]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the light scanning and detection apparatus taught by Bills et al., with the repeated scan patterns taught by Iida et al. The reasoning for this is that by repeating measurements in the same directions, an average measurement value can be obtained in these directions. This predictably leads to more accurate measurement results, as it is less influenced by singular bad or erroneous measurements.

Regarding claim 9 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1, wherein the controller is further configured to control at least two of the plurality of light sources to simultaneously emit their respective light beam onto the reflective surface (Bills et al., FIG. 7, Beams are being emitted simultaneously).

Regarding claim 10 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 9 wherein:
	the first sequence of beam directions comprises a sequence of first subsets of a plurality of predefined beam directions (Iida et al., FIG. 10, Screen n=1, Columns as subsets, Paragraph [0063]), and 
beam directions of each of the first subsets of the plurality of predefined beam directions are adjacent to each other along a first spatial axis (Iida et al., FIG. 10, Screen n=1, Any of the columns) and are offset along a second spatial axis from the beam directions of a preceding one of the first subsets by one of a set of first non-zero numbers of intermediate beam directions of the plurality of predefined beam directions (Iida et al., FIG. 10, Screen n=1, It can be seen how the columns are offset from each other.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., with the separated scanning pattern also taught by Iida et al. The reasoning for this is that by staggering the beam directions over the total FOV, the apparatus is quickly able to obtain a lower resolution scan of the FOV, gradually filling in the gaps with the subsequent scans. This will predictably allow operators to obtain faster preliminary results, should they so choose.


	the first sequence of beam directions further comprises a sequence of second subsets of the plurality of predefined beam directions (Iida et al., FIG. 10, Screens n=2, Columns as subsets, Paragraph [0063]), and
	beam directions of each of the second subsets of the plurality of predefined beam directions are adjacent to each other along the first spatial axis (Iida et al., FIG. 10, Screen n=2, Any of the columns.) and are offset along the second spatial axis from the beam directions of a preceding one of the second subsets by one of a set of second non-zero numbers of intermediate beam directions of the plurality of predefined beam directions (Iida et al., FIG. 10, Screen n=2, It can be seen how the columns are offset from each other.).

Regarding claim 12, Bills et al., modified in view of Iida et al., teaches the apparatus of claim 11, wherein:
the first numbers are equal to the second numbers (Iida et al., FIG. 10, Screens n=1, 2, Appear to have the same spacing between their rows.), and 
the beam directions of one of the second subsets are directly adjacent to the beam directions of one of the first subsets along the second spatial axis (Iida et al., FIG. 10, Screen n=N, When the complete scanning pattern is shown, the columns of n=1 and 2 are adjacent to one another.).

Regarding claim 13, Bills et al., modified in view of Iida et al., teaches the apparatus of claim 11, wherein:
the first numbers are equal to the second numbers (Iida et al., FIG. 10, Screens n=1, 2, Appear to have the same spacing between their rows.), and

the third number is between 20% and 80% of one the first numbers (Iida et al., FIG. 10, Screens n=1, 2, Appear to have the same spacing between their row. This can be accomplished depending on the numbers chosen for A and N.).

Regarding claim 14, Bills et al., modified in view of Iida et al., teaches the apparatus of claim 11, wherein:
the first numbers are equal to the second numbers (Iida et al., FIG. 14, Screens n=1, 2, Are identical and thus their columns have the same spacing.), and 
the beam directions of one of the second subsets are equal to the beam directions of one of the first subsets (Iida et al., FIG. 14, Screen n=N, shows that all of the subsets overlap one another.).

Regarding claim 15, Bills et al., modified in view of Iida et al., teaches the apparatus of claim 11.

This combination, however, fails to teach wherein: the controller is further configured to control the plurality of light sources to emit respective light beams related to the first subsets of the plurality of predefined beam directions while the reflective surface rotates about the rotation axis along a first rotation direction, and to control the plurality of light sources to emit respective light beams related to the second subsets of the plurality of predefined beam directions while the reflective surface rotates about the rotation axis along an opposite second rotation direction.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the scan patterns taught by Iida et al., to also utilize the beam sequence taught here. By making all of the point scans for the first subsets during a single forward mirror sweep and the second subsets on the backwards sweep, which the device taught by Bills et al. is capable of performing, instead of the s ingle emission raster sequence taught by Iida et al., the device is able to emit all of the necessary points in a single sweep cycle, as opposed to several. This predictably yields a much faster scan.

Regarding claim 19 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1, wherein the beam directions of the second sequence of beam directions are different from the beam directions of the first sequence of beam directions (Bills et al., FIG. 7, projected beams 30 and angularly deviated beams 38).

Regarding claim 20 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1, wherein beam directions of the second sequence of beam directions are offset along a spatial axis from beam directions of the first sequence of beam directions (Bills et al., FIG. 7, projected beams 30 and angularly deviated beams 38).

Regarding claim 21 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1, further comprising:
	a photodetector configured to receive a reflection of at least one of the plurality of light beams from an object in the environment (Bills et al., FIG. 7, receiver 32, Paragraph [0048]); and


Regarding claim 23 Bills et al. teaches a method for light detection and ranging using a reflective surface configured to oscillate about a rotation axis, and using a plurality of light sources each configured to controllably emit a respective light beam via an optical system onto the reflective surface (FIG. 7, control circuitry 36, Paragraph [0050]), the method comprising:
	controlling emission times of the plurality of light sources (FIG. 7, control circuitry 36, Paragraph [0075], States it controls the function of the light array, which would include timing.) so that the reflective surface emits a plurality of light beams to an environment at a plurality of beam directions that define a full scan of a field of view (FIG. 7 projected beams 30, Paragraph [0053], Depending on the definition and desired resolution this can define a full scan of the FOV.), including performing a plurality of measurements in a sequential order (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. First projected beams measure the environment before the angularly deviated beams.), including a first measurement followed by a second measurement (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. First projected beams are the first measurement, the angularly deviated beams are the second.), and further including controlling the emission times of the plurality of light sources so that the reflective surface emitting a first portion of the plurality of light beams according to a first sequence of beam directions for the first measurement (FIG. 7, projected beams 30, Paragraph [0075] Controls the emitters and mirror.) and emitting a second portion of the plurality of light beams according to a different second sequence of beam directions for the second measurement (FIG. 7, angularly deviated beams 38, Paragraph [0075] Controls the emitters and mirror.) such that each of the plurality of measurements targets an exclusive sequence of beam directions 

Bills et al. fails to teach, but Iida et al. does teach wherein a sequence of beam directions can be repeated a number of times (FIG. 14, Paragraph [0068])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the light scanning and detection method taught by Bills et al., with the repeated scan patterns taught by Iida et al. The reasoning for this is that by repeating measurements in the same directions, an average measurement value can be obtained in these directions. This predictably leads to more accurate measurement results, as it is less influenced by singular bad or erroneous measurements.

Regarding claim 24 Bills et al., modified in view of Iida et al., teaches the method of claim 23, further comprising: 
determining a distance to an object in the environment based on the emission time of one of the plurality of light beams and a reception time of a reflection of the one of the plurality of light beams from the object (Bills et al., Paragraph [0076]).

Regarding claim 25 Bills et al. teaches an apparatus for light detection and ranging, comprising:
	a controller configured to perform a plurality of measurements in a sequential order (), including a first measurement followed by a second measurement (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. First projected beams measure the environment before the angularly deviated beams.); and an illumination circuit configured to:

	emit a second plurality of light beams according to a second sequence of beam directions for a the second measurement (FIG. 7, angularly deviated beams 38, Paragraph [0075] Controls the emitters and mirror.);
	wherein each of the plurality of measurements targets an exclusive sequence of beam directions before a next measurement of the plurality of measurements is performed according to the sequential order thereof (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. Both sets of beam directions do not repeat a same direction.).

Bills et al. fails to teach, but Iida et al. does teach wherein a sequence of beam directions can be repeated a number of times (FIG. 14, Paragraph [0068])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the light scanning and detection apparatus taught by Bills et al., with the repeated scan patterns taught by Iida et al. The reasoning for this is that by repeating measurements in the same directions, an average measurement value can be obtained in these directions. This predictably leads to more accurate measurement results, as it is less influenced by singular bad or erroneous measurements.

Claims 3, 7, 8, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1) and Pacala et al. (US 20190011567 A1).



This combination fails to teach, but Pacala et al. does teach wherein the controller is further configured to control an emission sequence of the plurality of light sources to sequentially emit their respective light beam one-by-one onto the reflective surface during each of the plurality of measurements such that only one of the plurality of light sources emits a respective light beam at a time (Paragraph [0088]. Teaches that individual emitters in the array can be emitted one at a time.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., with the individual emitter pattern taught by Pacala et al. The reasoning for this is that by having single pulse emitted at a time reduces the chance of an emission being misread as each other, meaning a pulses are less likely to be detected in the wrong sequence or portion of the detector. This predictably leads to fewer incorrect measurements as a result from the misreadings.

Regarding claim 7 Bills et al., modified in view of Iida et al. and Pacala et al., teaches the apparatus of claim 3, wherein:
	the first sequence of beam directions comprises a subset of a plurality of predefined beam directions (Bills et al., Paragraph [0078] states that a MEMs mirror can be moved in defined steps, thus meaning there is a set of possible predefined beam directions.) a plurality of times (Bills et al., Paragraphs [0023] Allows for a cyclical pattern to illuminate predefined illumination spots.), and 
the controller is further configured to control the emission times of the plurality of light sources so that an emission sequence of the plurality of light sources related to the subset of the plurality of 

Regarding claim 8 Bills et al., modified in view of Iida et al. and Pacala et al., teaches the apparatus of claim 3, wherein:
the controller is further configured to control the plurality of light sources to emit respective light beams related to a first part of the first sequence of beam directions while the reflective surface rotates about the rotation axis along a first rotation direction (Bills et al., This would describe the forward portion of a raster scan, which this scanner is capable of according to Paragraph [0078].), and to control the plurality of light sources to emit respective light beams related to a second part of the first sequence of beam directions while the reflective surface rotates about the rotation axis along an opposite second rotation direction (Bills et al., This describes the backwards portion of a raster scan, which this scanner is capable of according to Paragraph [0078].).

Regarding claim 30 Bills et al., modified in view of Iida et al. and Pacala et al., teaches the apparatus of claim 1, wherein each exclusive sequence of beam directions consists of beam directions that are mutually exclusive from beam directions of other exclusive sequences of beam directions (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. Both sets of beam directions do not repeat a same direction.), wherein each beam direction of the first sequence of beam directions is sequentially targeted one at a time by emitted light (Pacala et al., Paragraph [0088]. Teaches that individual emitters in the array can be emitted one at a time.), and wherein each beam direction of the second sequence of beam directions is sequentially targeted one at a time by emitted light (Pacala et al., Paragraph [0088]. Teaches that individual emitters in the array can be emitted one at a time.).

Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1), Pacala et al. (US 20190011567 A1), and Hipp (US 20180020115 A1).

Regarding claim 4 Bills et al., modified in view of Iida et al. and Pacala et al., teaches the apparatus of claim 3.

This combination fails to teach, but Hipp does teach wherein:
the first sequence of beam directions comprises a sequence of a first subset and a second subset of a plurality of predefined beam directions (FIG. 8, Beam positions in column 1 and 2 as
the first and second subsets, respectively.), 
beam directions of the first subset of the plurality of predefined beam directions are offset along a [first] spatial axis from each other by a first number of intermediate beam directions of the plurality of predefined beam directions (FIG. 8, column 1, Paragraph [0072], Beams are offset by 6 intermediate positions.), and 
beam directions of the second subset of the plurality of predefined beam directions are offset along the [first] spatial axis from the beam directions of the first subset by a second number of intermediate beam directions of the plurality of predefined beam directions (FIG. 8, Column 2,
Paragraph [0072], Offset from column 1 by 3 intermediate directions.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al. and the individual emission pattern taught by Pacala et al., with the additional scanning pattern taught by Hipp. The reasoning for this is that by 

However, this combination still fails to teach beam directions of the first subset of the plurality of predefined beam directions are adjacent to each other along a [second] spatial axis.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., the individual emission pattern taught by Pacala et al., and the additional scanning pattern taught by Hipp, with this additional dimension of scanning as well. The device taught by Bills et al. is already capable of emitting beams in a two dimensional pattern, and thus it would predictably be used to scan two dimensionally. It also would have been obvious to keep beams adjacent to one another along this second axis, to allow for maximum resolution in both directions during the scan, without gaps. These modifications to the pattern would predictably lead to more robust and complete scanning results.

Regarding claim 5 Bills et al., modified in view of Iida et al., Pacala et al., and Hipp, teaches the apparatus of claim 4, wherein at least one of the first number and the second number is larger than one (Hipp, FIG. 8, columns 1 and 2, Both the spacing between beams within the subsets and between the subsets themselves is greater than 1.).


the first sequence of beam directions further comprises a sequence of a third subset of the plurality of predefined beam directions (Hipp, FIG. 8, column 3, Paragraph [0072]), 
beam directions of the third subset of the plurality of predefined beam directions are offset along the second spatial axis from the beam directions of the second subset by a third number of intermediate beam directions of the plurality of predefined beam directions (Hipp, FIG. 8, Column 3, Paragraph [0072], Offset from column 2 by 3 intermediate directions.), and
and the third number is between 60% and 140% of the second number (Hipp, FIG. 8, The spacing between column 2 and 3 is the same as between 1 and 2, thus 100%.).

Regarding claim 16 Bills et al., modified in view of Iida et al., Pacala et al., and Hipp, teaches the apparatus of claim 4, wherein the plurality of predefined beam directions are uniformly distributed along the first spatial axis and along the second spatial axis (Bills et al., FIG. 2, spots 46, Paragraph [0056], Shows potential beam directions are evenly spaced along both axes.).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1) and Park et al. (US 20120147147 A1).

Regarding claim 17 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., with the rectangular cross section taught by Park et al. The reasoning for this is that by keeping the laser cross-section as a rectangle, the various beams can cover entire areas without gaps, and don’t require an inefficient amount of overlap that circular cross -sections would require for the same results. Thus using the cross-sectional shape would predictably lead to faster, more efficient, scanning results.

Regarding claim 18 Bills et al., modified in view of Iida et al. and Park et al., teaches the apparatus of claim 17, wherein the rectangular cross- sections of the plurality of light beams are collinear (Bills et al., FIG. 7, VCSELS 22).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1) and Niclass et al. (US 20170176579 A1).

Regarding claim 22 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1.

This combination fails to teach, but Niclass et al. does teach wherein the photodetector comprises a plurality of photosensitive elements arranged in at least one row (FIG. 2, two‐dimensional detector array 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., with the photodetector taught by Niclass et al. If the device is intended to scan in two dimensions, it would be obvious to have a two dimensional array to receive the returning beams. Additionally by ensuring that every photosensitive element is configured to receive at least one returning beam, it keeps the photodetector to a minimal size. This predictably yields a more compact design that takes in less ambient light, and thus is less prone to erroneous readings.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1) and Akasu (US 5552893 A).

Regarding claim 26 Bills et al. teaches an apparatus for light detection and ranging, comprising:
	a reflective surface configured to oscillate about a rotation axis (FIG. 7, mirror 80 and orthogonal axis 82, Paragraph [0075]);
	a light source configured to controllably emit a light beam via an optical system onto the reflective surface (FIG. 7, VCSEL array 20, Paragraph [0075]); and
	a controller configured to perform a plurality of measurements in a sequential order (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. These two measurements 
wherein beam directions of the first sequence of beam directions and beam directions of the second sequence of beam directions are mutually exclusive from each other (FIG. 7, projected beams 30 and angularly deviated beams 38, Paragraph [0077]. Both sets of beam directions do not repeat a same direction.), and 
wherein the beam directions of the first sequence of beam directions and the second sequence of beam directions are selected from a plurality of predefined beam directions that define a full scan of a field of view (FIG. 7, Paragraph [0078]. By using a step based MEMs reflector, the scanner is thus able to project in an array of predefined beam directions. This can be defined as a full scan of a field of view.).

Bills et al. fails to teach, but Iida et al. does teach wherein a sequence of beam directions can be repeated a number of times (FIG. 14, Paragraph [0068])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the light scanning and detection apparatus taught by Bills et al., with the repeated scan patterns taught by Iida et al. The reasoning for this is that by repeating measurements in the same 

This combination still fails to teach, but Akasu does teach wherein the beam directions of the first sequence of beam directions are angularly offset from each other by one of a set of first angles (FIG. 6, Steps 1-4, Can see that the beams are offset from one another.), wherein the beam directions of the second sequence of beam directions are angularly offset from each other by one of a set of second angles (FIG. 6, Steps 5 and on. Can see that the beams are offset from one another.), and wherein the beam directions of the second sequence of beam directions are offset from the beam directions of the first sequence of beam directions by more than one intermediate beam direction of the plurality of predefined beam directions (FIG. 6, Step 1 and 5, There are clearly several intermediate beam directions between these two portions of the sequence.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., with the beam direction spacing taught by Akasu. The reasoning for this is that the particular spacing and pattern of beam directions taught by Akasu allows for a large FOV to be scanned with relatively high resolution, despite possible limitations from the apparatus’s optical system for projecting beam directions. This predictably leads to superior scanning results in terms of detail and breadth.

Regarding claim 28 Bills et al., modified in view of Iida et al. and Akasu, teaches s the apparatus of claim 26, wherein the controller is further configured to control the light source to emit light beams related to a first part of the first sequence of beam directions while the reflective surface rotates about the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bills et al. (US 20180062345 A1) in further view of Iida et al. (US 20140168630 A1), Pacala et al. (US 20190011567 A1), and Akasu (US 5552893 A).

Regarding claim 29 Bills et al., modified in view of Iida et al., teaches the apparatus of claim 1.

This combination fails to teach, but Akasu does teach wherein: 
each exclusive sequence of beam directions is confined within a different contiguous portion of the field of view (FIG. 6, Steps 1-4 vs. Steps 5 and on. Both occupy different contiguous portions of the FOV.), and each contiguous portion is mutually exclusive from other contiguous portions of the field of view (FIG. 6, Steps 1-4 vs. Steps 5 and on. Both occupy different contiguous portions of the FOV that don’t overlap.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al., with the contiguous scan portions taught by Akasu. The reasoning for this is that by delineating the FOV into different portions, it allows the 

This combination still fails to teach, but Pacala et al. does teach each beam direction of the first sequence of beam directions is sequentially targeted one at a time by emitted light (Paragraph [0088]. Teaches the emission of one beam from an emitter array at a time.), and each beam direction of the second sequence of beam directions is sequentially targeted one at a time by emitted light (Paragraph [0088]. Teaches the emission of one beam from an emitter array at a time.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the light scanning and detection apparatus taught by Bills et al., already modified with the repeated scan pattern taught by Iida et al. and the contiguous scan portions taught by Akasu, with the individual emitter pattern taught by Pacala et al. The reasoning for this is that by having single pulse emitted at a time reduces the chance of an emission being misread as each other, meaning a pulses are less likely to be detected in the wrong sequence or portion of the detector. This predictably leads to fewer incorrect measurements as a result from the misreadings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645